PER CURIAM:
Appeal is taken from an order modifying the maintenance and child support provisions of a decree of dissolution of marriage. The trial court ordered an increase in the amount of support to be paid to an unemancipated child and further ordered an increase in the amount of maintenance paid to Clo Ann Bentlage, the appellant’s former wife. The principal point on appeal is that the trial court was without jurisdiction to modify the decree.
The arguments made in this court are virtually identical to those made and rejected in Brucker v. Brucker, 611 S.W.2d 293, 296 (Mo.App.1980). Further indication that the maintenance originally awarded was intended to be subject to modification is found in the third paragraph of the original decree, which provides that maintenance shall be “due and payable on the 15th day of each and every month thereafter or until Petitioner Clo Ann Bentlage remarries or until further order of this court....” (Emphasis added.) The other points advanced have been considered, and found to be without merit.
No error of law appears, the modification is supported by substantial evidence and is not against the weight of the evidence and an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
HOGAN, P.J., PREWITT, C.J., and MAUS and CROW, JJ., concur.